NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                         FILED
                            FOR THE NINTH CIRCUIT                           AUG 05 2016

                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS

MIKO KERR,                                       No.      14-55901

               Plaintiff-Appellant,              D.C. No. 8:13-cv-00256-JLS-JPR

 v.                                              MEMORANDUM*

CAMILLE BODEN; et al.,

               Defendants-Appellees.


                    Appeal from the United States District Court
                        for the Central District of California
                    Josephine L. Staton, District Judge, Presiding

                              Submitted July 26, 2016**

Before:        SCHROEDER, CANBY, and CALLAHAN, Circuit Judges.

      Miko Kerr appeals pro se from the district court’s order dismissing her 42

U.S.C. § 1983 action alleging federal and state law claims. We have jurisdiction

under 28 U.S.C. § 1291. We review de novo a dismissal under Fed. R. Civ. P.

12(b)(1) and 12(b)(6). Rhoades v. Avon Prods., Inc., 504 F.3d 1151, 1156 (9th Cir.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
2007). We affirm.

      The district court properly dismissed Kerr’s action because Kerr failed to

allege sufficient facts to state a plausible claim. See Hebbe v. Pliler, 627 F.3d 338,

341-42 (9th Cir. 2010) (though pro se pleadings are liberally construed, plaintiff

must allege sufficient facts to state a plausible claim); Cholla Ready Mix, Inc. v.

Civish, 382 F.3d 969, 973 (9th Cir. 2004) (a party’s conclusory allegations need

not be accepted as true); see also Naffe v. Frey, 789 F.3d 1030, 1035-36 (9th Cir.

2015) (requirements of a § 1983 claim); Sever v. Alaska Pulp Corp., 978 F.2d

1529, 1536 (9th Cir. 1992) (requirements of a § 1985(3) claim)

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments raised for the first time on appeal. See Padgett

v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                           2                                    14-55901